                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 COMMERCIAL FLOORING                             §
 SYSTEM, INC.                                    §
           Plaintiff                             §
                                                 §           Case No. 1:19-CV-1012-RP-SH
    v.                                           §
                                                 §
 HUNT CONSTRUCTION GROUP,                        §
 INC.                                            §
          Defendant                              §

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

   Before the Court are Defendant Hunt Construction Group, Inc.’s Motion to Compel Arbitration

and, Alternatively, to Dismiss, filed on January 23, 2020 (Dkt. 7), with the parties’ responsive

briefing (Dkts. 9, 14); Plaintiffs’ Opposed Motion to Supplement Its Response (Dkt. 23), with the

parties’ responsive briefing (Dkts. 24, 26); and Defendant’s Motion for Leave to File a Reply to

Plaintiff’s Supplemental Response, (Dkt. 27), filed in the event that the Court allows CFS to

supplement its response. The District Court referred the above motions to the undersigned

Magistrate Judge for Report and Recommendation on the Motion to Compel Arbitration and

disposition of the motions for supplemental briefing, pursuant to 28 U.S.C. § 636(b)(1), Federal

Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the United States

District Court for the Western District of Texas (“Local Rules”).

                                      I.    Background

   This lawsuit arises from the construction of the Fairmont Hotel in Austin, Texas. Dkt. 1-3.

Defendant Hunt Construction Group, Inc. (“Hunt”) entered into a contract to serve as the general

contractor for the project and subcontracted with Plaintiff Commercial Flooring System, Inc.
(“CFS”) to install certain flooring and carpet and do other work. Id. ¶¶ 9-10. CFS alleges that it

completed the work as agreed but Hunt owes an outstanding payment of $93,720.91. Id. ¶¶ 12-13.

    On September 11, 2019, CFS filed this action in the 126th Judicial District Court in

Travis County, Texas, asserting claims for breach of contract, quantum meruit, violation of the

Prompt Payment Act (TEX. PROP. CODE §28.001 et seq.), suit on a sworn account, and violation of

the Texas Trust Fund Act (TEX. PROP. CODE § 162.001 et. seq.). Id. ¶¶ 17-45. Hunt removed the

action to this Court on October 17, 2019. Dkt. 1.

    On January 23, 2020, Hunt filed its Motion to Compel Arbitration and, Alternatively, to

Dismiss, asking this Court to enforce the arbitration clause in the parties’ contract (“the

Subcontract”). Dkt. 7. Hunt argues that the Court must dismiss this case for lack of subject-matter

jurisdiction under Rule 12(b)(1) because the parties’ dispute is subject to an arbitration clause. In

the alternative, Hunt moves to dismiss the claims for failure to state a claim under Rule 12(b)(6)

because CFS has not alleged that it fulfilled certain conditions precedent to filing a lawsuit under

the Subcontract.

    Both parties filed responsive briefing. Dkts. 9, 14. On January 29, 2020, ninety days after its

timely response, CFS filed a Motion to Supplement its Response. Dkt. 23. Hunt filed a brief in

opposition and CFS filed a reply. Dkts. 24, 26. On February 7, 2020, Hunt filed a Motion for Leave

to File a Reply to Plaintiff’s Supplemental Response in the event that the Court grants CFS’s

Motion to Supplement. Dkt. 27. The Court first addresses the Motion to Compel Arbitration.

                    II.    THE MOTION TO COMPEL ARBITRATION

    A. Legal Standards

            Rule 12(b)(1)

    Federal Rule of Civil Procedure 12(b)(1) allows a party to assert lack of subject-matter

jurisdiction as a defense to suit. FED. R. CIV. P. 12(b)(1). Federal district courts are courts of limited

                                                      2
jurisdiction and may exercise only jurisdiction expressly conferred by the Constitution and federal

statutes. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A federal court

properly dismisses a case or claim for lack of subject-matter jurisdiction when it lacks the statutory

or constitutional power to adjudicate the claims. See Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

   In ruling on a Rule 12(b)(1) motion, the court may consider: (1) the complaint alone; (2) the

complaint plus undisputed facts evidenced in the record; or (3) the complaint, undisputed facts,

and the court’s resolution of disputed facts. Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).

“The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.

Accordingly, the plaintiff constantly bears the burden of proof that jurisdiction does in fact exist.”

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citation omitted). The trial court is

“free to weigh the evidence and satisfy itself” that subject-matter jurisdiction exists. MDPhysicians

& Assocs., Inc. v. State Bd. Of Ins., 957 F.2d 178, 181 (5th Cir. 1992) (quoting Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. 1981)). In the Fifth Circuit, “a district court lacks subject

matter jurisdiction over a case and should dismiss it pursuant to Federal Rule of Civil Procedure

12(b)(1) when the parties’ dispute is subject to binding arbitration.” Gilbert v. Donahoe, 751 F.3d

303, 306 (5th Cir. 2014).

           Arbitration

   Under the Federal Arbitration Act (“FAA”), parties to a contract may agree that an arbitrator

rather than a court will resolve disputes arising out of the contract. Henry Schein, Inc. v. Archer &

White Sales, Inc., 139 S. Ct. 524, 527 (2019). The FAA provides that written agreements to

arbitrate controversies arising out of an existing contract “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. “The FAA was designed to overrule the judiciary’s long-standing refusal to enforce
                                                    3
agreements to arbitrate and to place such agreements upon the same footing as other contracts.”

Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989)

(cleaned up). Thus, the FAA establishes “a liberal federal policy favoring arbitration agreements”

and “requires courts to enforce agreements to arbitrate according to their terms.” CompuCredit

Corp. v. Greenwood, 565 U.S. 95, 97 (2012).

      Although there is a strong federal policy favoring arbitration, it “does not apply to the

determination of whether there is a valid agreement to arbitrate between the parties.” Will-Drill

Res., Inc. v. Samson Res. Co., 352 F.3d 211, 214 (5th Cir. 2003). The FAA “does not require

parties to arbitrate when they have not agreed to do so.” Volt, 489 U.S. at 478. Rather, “arbitration

is a matter of contract and a party cannot be required to submit to arbitration any dispute which he

has not agreed so to submit.” United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S.

574, 582 (1960). The FAA “simply requires courts to enforce privately negotiated agreements to

arbitrate, like other contracts, in accordance with their terms.” Volt, 489 U.S. at 478.

      When considering a motion to compel arbitration, courts apply a two-step framework. First,

the court must determine “whether the parties entered into any arbitration agreement at all.”

Kubala v. Supreme Prod. Servs., Inc., 830 F.3d 199, 201 (5th Cir. 2016). “This first step is a

question of contract formation only—did the parties form a valid agreement to arbitrate some set

of claims.” IQ Prods. Co. v. WD-40 Co., 871 F.3d 344, 348 (5th Cir. 2017), cert. denied, 138 S. Ct.

2620 (2018). This initial question is for the court. Kubala, 830 F.3d at 201. To determine whether

there is a valid agreement to arbitrate, courts “apply ordinary state-law principles that govern the

formation of contracts.” Webb v. Investacorp, Inc., 89 F.3d 252, 258 (5th Cir. 1996). Under Texas

law,1 a binding contract requires: “(1) an offer; (2) an acceptance in strict compliance with the



1
    The parties do not dispute that Texas law applies in this case. See Dkt. 7; Dkt. 9 at 5.
                                                           4
terms of the offer; (3) a meeting of the minds; (4) each party’s consent to the terms; and

(5) execution and delivery of the contract with intent that it be mutual and binding.” In re Capco

Energy, Inc., 669 F.3d 274, 279-80 (5th Cir. 2012).

   If the court finds that there is a valid agreement to arbitrate, it proceeds to the second question:

whether the claim at issue is covered by the arbitration agreement. IQ Prods., 871 F.3d at 348. In

the second step, the court must determine “whether legal constraints external to the parties’

agreement foreclosed the arbitration of those claims.” Webb, 89 F.3d at 258 (5th Cir. 1996)

(quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628 (1985)).

This second question usually is for the court, unless the arbitration clause contains a valid

delegation clause for an arbitrator to determine whether the claim falls within the arbitration

agreement. Kubala, 830 F.3d at 202.

   The party seeking to compel arbitration must prove the existence of an agreement to arbitrate

by a preponderance of the evidence. Grant v. Houser, 469 F. App’x. 310, 315 (5th Cir. 2012).

Once the court determines that there is a valid agreement to arbitrate, the strong federal policy

favoring the enforcement of the arbitration agreements applies, and all ambiguities must be

resolved in favor of arbitration. Banc One Acceptance Corp. v. Hill, 367 F.3d 426, 429 (5th Cir.

2004). As the Supreme Court has stated: “An order to arbitrate the particular grievance should not

be denied unless it may be said with positive assurance that the arbitration clause is not susceptible

of an interpretation that covers the asserted dispute. Doubts should be resolved in favor of

coverage.” AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986). Because

of the strong presumption in favor of arbitration, the party opposing arbitration bears the burden

to demonstrate either that the agreement is invalid or that the claims are outside of the agreement’s

scope. Carter v. Countrywide Credit Indus., Inc., 362 F.3d 294, 297 (5th Cir. 2004).



                                                    5
   B. Whether Hunt and CFS Entered Into An Arbitration Agreement

   The parties dispute only the first element of the two-step inquiry: whether they formed a valid

agreement to arbitrate. CFS does not dispute that its claims would be covered by the arbitration

agreement if the agreement is valid.

   Hunt argues that the Subcontract unambiguously grants Hunt the right to choose arbitration as

the forum to resolve any dispute between the parties. Dkt. 7 at 6. Section 34.3 of the Subcontract

provides the arbitration provision:

               Hunt must have the sole and exclusive right to determine whether
               any dispute, controversy or claim arising out of or relating to this
               Subcontract, or breach thereof, shall be submitted to a court of law
               or arbitrated under the auspices of the American Arbitration
               Association in accordance with its Construction Industry Arbitration
               Rules. . . . The Subcontractor must make a written request to Hunt
               to determine whether the dispute shall be submitted to a court or to
               arbitration. . . . The Subcontractor waives any and all rights to
               contest Hunt’s selection of forum.

Dkt. 7-1, § 34.3 (emphasis added). Hunt notes that this Court enforced an identical provision to

compel arbitration in a separate case between Hunt and another subcontractor, which asserted

identical causes of action. Id. at 8-9 (citing Architectural Concepts, LLC v. Hunt Constr. Grp.,

Inc., No. 1:19-cv-600-JRN (W.D. Tex. Jun. 10, 2019) (Dkt. 19)).

   CFS disagrees that the Subcontract provides for mandatory arbitration. CFS argues that

“arbitration is merely an option following the exhaustion of procedures set forth in Section 34.2

of the Subcontract.” Dkt. 9 at 5. That section requires Hunt to respond within thirty days if CFS

submits a written claim for dispute resolution:

               If the Subcontractor has a dispute with Hunt regarding the
               application or interpretation of any provision of this Subcontract or
               the breach thereof, the Subcontractor shall . . . submit its claim, in
               writing, to Hunt attaching all supporting documentation. . . . Within
               thirty (30) days after receiving the Subcontractor’s written claim
               and all requested documentation and information, Hunt shall
               respond with its position and proposed resolution of the dispute.
                                                   6
               Should the Subcontractor reject Hunt’s proposed resolution, the
               Subcontractor shall proceed [to submit a written request for Hunt
               determine whether the dispute should be submitted to a court or
               arbitration under Section §34.3]. As a condition precedent to
               initiating any court or arbitration proceeding as provided for
               below, the Subcontractor must first comply fully with the
               provisions set forth herein.

Dkt. 7-1, § 34.2 (emphasis added). CFS argues that “Hunt’s ability to elect arbitration has

terminated because Hunt did not comply with Section 34.2 of the Subcontract.” Dkt. 9 at 5.2 CFS

further contends that if Hunt were not required to respond in writing under Section 34.2 before

selecting a forum under Section 34.3, the entirety of Section 34 would be “illusory” because it

would allow Hunt to unilaterally disregard one of the provisions. Id.

           Whether the Agreement to Arbitrate is Illusory

    Under Texas law, “though a mutual agreement to arbitrate claims is sufficient consideration to

support an arbitration agreement, the agreement is illusory where one party has the unrestrained

unilateral authority to terminate its obligation to arbitrate.” Nelson v. Watch House Int’l, L.L.C.,

815 F.3d 190, 193 (5th Cir. 2016) (quoting In re 24R, Inc., 324 S.W.3d 564, 566 (Tex. 2010)). The

Texas Supreme Court has explained that “[a]n arbitration clause is not illusory unless one party

can avoid its promise to arbitrate by amending the provision or terminating it altogether.” In re

24R, 324 S.W.3d at 567. By this definition, the arbitration clause here is not illusory because it

does not grant Hunt a unilateral ability to amend or terminate the provision. Instead, the clause

permits Hunt to select one of two choices agreed between the parties by the terms of the contract.




2
  CFS makes no showing that it has complied with its obligation to submit a written claim under
Section 34.2. Dkt. 14 at 2.

                                                   7
    CFS relies on cases involving contract provisions that granted one party the ability to amend

or terminate terms unilaterally, which is not the situation here.3 CFS does not identify any

provision granting Hunt the unilateral ability to amend or terminate the arbitration agreement.

Because CFS and Hunt assented to the Subcontract and its terms do not grant Hunt the unilateral

ability to amend or terminate the arbitration agreement, the arbitration agreement here is not

illusory. Because CFS offers no other grounds to find otherwise, the Court concludes that the

parties entered into a valid arbitration agreement.

            Whether Failure to Comply With a Condition Precedent Voids An Arbitration
            Agreement

    Although CFS does not detail its argument on this issue or provide any supporting authority,

the core of its argument is that Hunt failed to satisfy a condition precedent to exercising its right

to select a forum. See Dkt. 9 at 5 (“Hunt’s ability to elect arbitration has terminated because Hunt

did not comply with Section 34.2 of the Subcontract.”). In effect, this issue pertains to the second

part of the inquiry: whether the claim at issue is covered by the arbitration agreement.

    The Supreme Court has explained that although a gateway dispute about whether the parties

are bound by a given arbitration clause raises a “question of arbitrability” for a court to decide,


3
  See Dkt. 9 at 5-6 (citing Nelson, 815 F.3d at 196 (holding that an arbitration agreement was illusory
because it granted an employer the ability to make unilateral changes to the agreement, including
termination of the entire agreement, effective immediately upon notice to employees); Henry & Sons
Constr. Co. v. Campos, 510 S.W.3d 689, 693 (Tex. App. 2016) (“If an employer can unilaterally modify or
terminate the purported agreement, without prior notice to an employee, that agreement is based upon an
illusory promise and thus not enforceable.”); J.M. Davidson, Inc. v. Webster, 128 S.W.3d. 223 (Tex. 2003)
(finding an arbitration agreement ambiguous where the court could not determine whether an employment
agreement’s provision granting the employer a unilateral right to terminate “personnel policies” applied to
an arbitration agreement contained in the same document); In re 24R, 324 S.W.3d at 566 (Tex. 2010)
(finding arbitration agreement was not illusory where the employer “d[id] not retain any right within the
arbitration agreement to modify or abolish its terms”); In re Polymerica, LLC, 296 S.W.3d 74, 76
(Tex. 2009) (“Because Global cannot avoid its promise to arbitrate by amending the provision or
terminating it altogether, the Dispute Resolution Plan is not illusory.” (cleaned up)); In re Dillard Dep’t
Stores, Inc., 186 S.W.3d 514, 516 (Tex. 2006) (“The arbitration agreement . . . do[es] not provide [the
employer] any right to unilaterally modify the agreement. For that reason, and because both parties agreed
to and signed the agreement, the agreement is not illusory and is binding on [the employee].”)).
                                                      8
“procedural” questions which grow out of the dispute and bear on its final disposition

presumptively are for an arbitrator to decide. Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79,

84 (2002). A condition precedent to arbitration is a question for an arbitrator. Id.; see also Dealer

Comput. Servs., Inc. v. Old Colony Motors, Inc., 588 F.3d 884, 888 (5th Cir. 2009) (stating that

“conditions precedent to arbitration are procedural issues left to the discretion of the arbitrators”

and applying this principle to a condition precedent requiring payment of arbitration fees).

    Here, the Subcontract expressly refers to Section 34.2 as a “condition precedent.” Dkt. 7-1

§ 34.2. CFS has not shown that compliance with conditions precedent is outside the scope of the

arbitration agreement. The Court finds that the question of whether the parties have satisfied the

conditions precedent for Hunt to elect arbitration is a “procedural question” for the arbitrator.4

    C. Conclusion as to Arbitration

    Hunt has established that the parties entered into an arbitration agreement, and CFS has not

demonstrated that the agreement is invalid or that its claims are outside of its scope. Accordingly,

the undersigned recommends that the District Court grant Hunt’s Motion to Compel Arbitration.

    Although Section 3 of the FAA directs district courts to stay a case pending arbitration, this

court is bound by Fifth Circuit precedent “which states that dismissal is appropriate ‘when all of

the issues raised in the district court must be submitted to arbitration.’” Adam Techs. Int’l S.A. de

C.V. v. Sutherland Glob. Servs., Inc., 729 F.3d 443, 447 (5th Cir. 2013) (quoting Alford v. Dean

Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)); see also Griggs v. S.G.E. Mgmt.,


4
  Even if the Court were to find that satisfaction of the condition precedent was a “gateway” question of
arbitrability for the court, this Court sees no grounds to depart from the reasoning in Architectural Concepts,
which concerned an identical arbitration provision and an identical set of causes of action against Hunt.
The Court granted Hunt’s motion to compel arbitration: “[T]he agreement fails to specify what is to happen
if Hunt does not respond within its 30-day window. Plaintiff would have the Court interpret Hunt’s alleged
noncompliance with §34.2 as a waiver of Hunt’s right to elect arbitration, but that interpretation is not
supported by the contract’s terms. At worst, Hunt’s alleged noncompliance forces the parties to endure
inefficiency in commencing formal resolution of the claims.” Slip op. at 3.
                                                        9
L.L.C., 905 F.3d 835, 839 (5th Cir. 2018) (“Some circuits have held that district courts must stay

a case when all claims are submitted to arbitration, but this circuit allows district courts to dismiss

such claims outright.”). Because the parties do not dispute that all of CFS’s claims in this lawsuit

would be governed by the arbitration agreement at issue, the Court recommends that the District

Court dismiss CFS’s claim with prejudice.5

              III.    CFS’S MOTION TO SUPPLEMENT ITS RESPONSE

    Courts typically require “good cause” to file a late or supplemental response. Morrison v.

Chilton Prof’l Auto., Inc., 984 F. Supp. 1018, 1019 (W.D. Tex. 1997). For example, courts in this

district have allowed late filings where a motion “promise[d] to narrow and clarify issues in this

dispute.” Texas Taco Cabana, L.P. v. Taco Cabana of New Mexico, 304 F. Supp. 2d 903, 907

(W.D. Tex. 2003). CFS, however, makes no showing of good cause and offers no reason for its

request to file a supplemental response. See Dkt. 23. CFS states: “Plaintiff requests this leave in

order to call the court’s attention to additional relevant facts and decisions which it believes are

instructive and asks that the Court give them due consideration in rendering its decision.” Id. at 1.

    Having reviewed the attached supplemental response, the Court finds that all of the legal

authorities and arguments contained in the supplement were available to CFS at the time that it

filed its original Response. See Dkt. 23-1. CFS has not given any reason why it could not have

included this briefing with the original Response. Because the Court find that CFS has not shown

good cause to file a supplement to its Response, the Motion to Supplement its Response is denied.

The Court accordingly dismisses Hunt’s Motion for Leave to File a Reply to Plaintiff’s

Supplemental Response as moot.




5
 Because the Court recommends that the District Court grant the motion to compel arbitration, the Court
does not reach Hunt’s alternative grounds for dismissal under Rule 12(b)(6).
                                                    10
                      IV.    RECOMMENDATION AND ORDER

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Hunt’s Motion to Compel Arbitration (Dkt. 7) and DISMISS CFS’s claims WITH PREJUDICE.

   The undersigned FURTHER ORDERS that CFS’s Motion to Supplement Its Response

(Dkt. 23) is DENIED. Hunt’s Motion for Leave to File a Reply to Plaintiff’s Supplemental

Response (Dkt. 27) is DISMISSED AS MOOT.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Robert Pitman.

                                     V.    WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on March 30, 2020.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE


                                                   11
